Citation Nr: 0912088	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-40 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent disabling for status-post arthrotomy, right knee, 
with degenerative changes.

2.  Entitlement to an increased evaluation in excess of 10 
percent disabling for right hip strain, secondary to service-
connected right knee disability. 

3.  Entitlement to an increased evaluation in excess of 10 
percent disabling for left hip strain, secondary to service-
connected right knee disability.

4.  Whether new and material evidence has been received to 
reopen a service connection claim for psoriatic arthritis, 
claimed as secondary to service-connected right knee 
disability (and also previously denied on a direct basis). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to June 
1976, during the Vietnam Era and peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans Affairs (VA), St. Petersburg, Florida, Regional 
Office (RO), which denied entitlement to increased 
evaluations for the Veteran's service-connected right knee 
and bilateral hip disabilities, and determined that new and 
material evidence had not been received to reopen the service 
connection claim for psoriatic arthritis, and ultimately 
denied service connection for psoriatic arthritis.  The 
Veteran disagreed with such decision and subsequently 
perfected an appeal. 

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue the Board is 
required to address on appeal, despite the RO's action.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As such, 
the issues are appropriately captioned as above. 

In August 2007, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the RO.  A copy of 
the hearing transcript is of record and has been reviewed. 

The Board notes that the Veteran requested a hearing before 
the Board in Washington, D.C. and was notified that a hearing 
was scheduled for May 2008.  See February 2008 Board Hearing 
Notification Letter; see also VA Form 9, received December 
2007.  There is no indication that the Veteran appeared for 
his scheduled hearing.  However, it is noted that the 
Veteran's representative informed the Board that the Veteran 
would not appear to the hearing.  As such, the Board finds 
that the Veteran's hearing request is withdrawn.
  
In a March 2002 rating decision, the RO indicated that the 
Veteran did not formally claim service connection for 
psoriatic arthritis as secondary to the service-connected 
right knee disability, and "just presents evidence showing 
the skin condition."  See also December 2002 Statement of 
the Case.  The RO denied the Veteran's service connection 
claim for psoriatic arthritis on a direct basis and a 
secondary basis.  However, on a February 2002 statement and 
his April 2002 Notice of Disagreement, the Veteran indicates 
that he seeks service connection for psoriatic arthritis on 
the basis that the VA "misdiagnosed" his psoriatic 
arthritis disability, which aggravated his disability.  See 
February 2002 Veteran's Type-Written Statement to the VA; 
April 2002 Notice of Disagreement.  This statement can be 
construed as a claim for psoriatic arthritis under 
38 U.S.C.A. § 1151 (West 2002 & Supp. 2007).

Further, on his April 2002 Notice of Disagreement, the 
Veteran indicated that his left knee and bilateral ankles are 
"now affected."  This statement can be construed as service 
connection claims for left knee and bilateral ankle 
disabilities, claimed as secondary to the service-connected 
right knee disability.  As such, these issues (service 
connection for psoriatic arthritis under 38 U.S.C.A. § 1151 
and service connection for the left knee and bilateral 
ankles, secondary to the service-connected right knee 
disability) are referred back to the RO for appropriate 
action.  

The issues of entitlement to increased evaluations for 
status-post arthrotomy, right knee, with degenerative 
changes; right hip strain, secondary to service-connected 
right knee disability; and left hip strain, secondary to 
service-connected right knee disability; are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a March 2002 rating decision, the RO denied the 
Veteran's claim of service connection for psoriatic 
arthritis; the Veteran was provided notice of the decision 
and of his appellate rights.  

2.  The Veteran did not appeal the March 2002 rating 
decision, and such decision became final.  

3.  The evidence received since the RO's March 2002 rating 
decision is not duplicative or cumulative of evidence 
previously of record, but does not raise a reasonable 
possibility of substantiating the Veteran's service 
connection claim for psoriatic arthritis, claimed as 
secondary to service-connected right knee disability (and 
also previously denied on a direct basis). 


CONCLUSIONS OF LAW

1.  The RO's unappealled March 2002 decision that denied 
service connection for psoriatic arthritis on a direct and 
secondary basis is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2002) (current 
version 2008).

2.  Evidence received since the RO's March 2002 rating 
decision is not new and material; the claim of entitlement to 
service connection for psoriatic arthritis, claimed as 
secondary to service-connected right knee disability (and 
also previously denied on a direct basis), is therefore not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the Veteran on September 2006 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial. 

Legal Criteria and Analysis

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    

Evidence is considered "new" if it was not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  For the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

By way of history, the Veteran initially submitted photos of 
his claimed skin disability and a statement seeking 
compensation for "all problems [he has] incurred with 
getting treatment at the VA Hospital in Reno" in October 
2000.  See October 2000 Veteran's Type-Written Statement to 
VA.  Subsequent statements from the Veteran indicated that he 
was seeking service connection for psoriatic arthritis.  See 
January 2001 Veteran's Type-Written Letter to VA; February 
2001 Veteran's Type-Written Letter to his Senator; April 2001 
Veteran's Type-Written Letter to his Senator; February 2002 
Veteran's Type-Written Letter to VA.  As noted, the Veteran 
also claimed that his psoriatic arthritis was a result of a 
"misdiagnosis" of his disability by the Reno VA Medical 
Center (VAMC) and other VA Hospitals.  This issue is referred 
back to the RO for appropriate action.  

In a March 2002 rating decision, the RO, after considering 
the Veteran's service treatment records (STRs), denied 
service connection for psoriatic arthritis on the basis that 
such disability was not incurred in or aggravated by service, 
and there is no relationship between the right knee arthritis 
incurred in-service and the claimed disability.  The RO also 
considered April 2001 and February 2002 VA Examination 
Reports of the skin and joints, in which the Veteran was 
diagnosed with psoriatic arthritis which was found not 
related to service, the Veteran's service-connected right 
knee disability, or a claimed "misdiagnosis" or 
"mistreatment" of his disability by VA medical providers.  
Because the Veteran did not submit a Substantive Appeal to 
perfect an appeal of the RO's March 2002 rating decision, 
that determination became final, based on the evidence then 
of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2002) (current version 2008).  The evidence of record when 
the RO decided the claim in March 2002 included the Veteran's 
STRs; VA medical evidence, including VA Examination Reports 
and treatment records from the Reno VAMC; private medical 
records from dermatologists in Reno (Dr. C.L.) and in 
Fairbanks, Alaska (Dr. K.L.S. and Dr. J.M.C.); photos of the 
Veteran's skin condition; an article on skin conditions; and 
statements submitted by or on behalf of the Veteran, 
including statements from his wife.  

In July 2006, the Veteran sought to reopen his service 
connection claim for psoriatic arthritis.  In a January 2007 
rating decision, the RO denied the Veteran's application to 
reopen the service connection claim on the basis that new and 
material evidence had not been received, and denied the 
Veteran's service connection claim for psoriatic arthritis 
because the evidence failed to show that the Veteran's 
psoriatic arthritis was incurred in or aggravated by military 
service or that it relates to his service-connected right 
knee disability.  

Evidence associated with the claims folder since the March 
2002 rating decision includes statements and written argument 
submitted by or on behalf of the Veteran; private treatment 
records from Maxwell Medical in Sebring, Florida; a private 
treatment letter from Dr. K.L.S. regarding the Veteran's 
psoriatic arthritis and implying a "missed diagnosis" of 
psoriatic arthritis; VA treatment records from Bay Pines, 
Florida; and an August 2007 Decision Review Officer (DRO) 
Hearing Transcript.

On review, the Board finds that, since the March 2002 rating 
decision, new and material evidence has not been received to 
reopen the service connection claim for psoriatic arthritis.  
Although some of the evidence/records received, including the 
Veteran's treatment records from Maxwell Medical and private 
treatment letter from Dr. K.L.S., is new evidence in that the 
records were not previously submitted to agency 
decisionmakers (see  38 C.F.R. § 3.156(a)), the newly 
submitted evidence in its entirety is not material to the 
Veteran's claim.  

In this regard, in a February 2002 VA Skin Disease 
Examination Report, the examiner opined that the Veteran's 
psoriatic arthritis was not a result of service or the 
Veteran's service-connected right knee disability.  Review of 
the newly submitted evidence offers no medical evidence or 
opinion to counter such opinion, or medical evidence or 
opinion establishing a relationship between the Veteran's 
psoriatic arthritis disability and service.  As noted, 
"material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  The newly received evidence 
does not relate to whether the Veteran's psoriatic arthritis 
occurred in or was caused by service or the Veteran's 
service-connected disabilities.  In sum, a review of the 
record yields no competent medical opinion relating the 
Veteran's current psoriatic arthritis disability to his 
active service or his service-connected disabilities.  

In light of the above discussion, the Board finds that all 
evidence submitted since the March 2002 rating decision is 
not considered new and material for the purpose of reopening 
the service connection claim for psoriatic arthritis, claimed 
as secondary to service-connected right knee disability (and 
also previously denied on a direct basis).   


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for psoriatic arthritis, claimed as 
secondary to service-connected right knee disability (and 
also previously denied on a direct basis), has not been 
received, and the claim is denied. 


REMAND

The Veteran also seeks increased evaluations for his service-
connected status-post arthrotomy, right knee with 
degenerative changes; right hip strain; and left hip strain 
disabilities.  Based on review of the record, the Board finds 
that further development is necessary.  

Review of the record reveals that the Veteran last underwent 
a VA examination of the "joints" in August 2007, and the 
record contains subsequent statements from the Veteran to the 
effect that his right knee and bilateral hip disabilities 
have worsened.  Thus, the Board finds that a more 
contemporaneous VA examination is needed in order to assess 
the current severity of the Veteran's service-connected right 
knee and bilateral hip disabilities.  The fulfillment of the 
duty to assist requires a thorough and contemporaneous 
medical examination that considers prior medical examinations 
and treatment in order to conduct a complete evaluation of 
the Veteran's claim.  38 C.F.R. § 4.2 (2008).  Where further 
evidence, or clarification of the evidence, is needed for 
proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R. § 19.9(a)(1) (2008).

Further, during the pendency of this appeal, the Court issued 
a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), which held in part that VA's duty to notify an 
appellant seeking an increased evaluation included advising 
the appellant that, to substantiate a claim, the appellant 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
appellant's employment and daily life.  Further, if the 
Diagnostic Code under which the appellant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the appellant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
appellant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the appellant.  
Additionally, the appellant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  In this 
case, such notice has not been provided to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the RO should 
comply with the Vazquez- Flores ruling, 
and advise the Veteran to submit evidence 
that his disabilities have worsened, 
including the effect an increased 
worsening of the disabilities has on 
employment and daily life, and provide 
notice of the criteria necessary under 
the appropriate Diagnostic Codes to 
establish entitlement to an increased 
evaluation.  

2.  After completion of the above-
requested development, the Veteran should 
be afforded a VA "joints" examination 
to determine the current nature and 
severity level of his service-connected 
right knee disability and bilateral hips 
disability. 

The claims folder should be reviewed by 
the examiner prior to the examination.  
All tests and studies, including x-ray 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.

Upon examination of the right knee, the 
examiner is requested to note: (a) 
whether the Veteran demonstrates 
favorable ankylosis of the right knee in 
full extension, in slight flexion between 
0 degrees and 10 degrees, in flexion 
between 10 degrees and 45 degrees, or 
extremely unfavorable, in flexion at an 
angle of 45 degrees or more under 
38 C.F.R. § 4.71a, Diagnostic Code 5256; 
(b) whether the Veteran demonstrates 
severe recurrent subluxation or lateral 
instability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257; and (c) whether the 
Veteran demonstrates malunion of the 
tibia and fibula with marked knee or 
ankle disability, or nonunion of the 
tibia and fibula, with loose motion, 
requiring a brace under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  The 
examiner should also describe applicable 
ranges of right knee motion (flexion and 
extension) in terms of degrees.

Upon examination of the bilateral hips, 
the examiner is requested to note: a) 
whether the Veteran demonstrates 
favorable ankylosis of the right hip 
and/or left hip in flexion at an angle 
between 20 degrees and 40 degrees, and 
slight adduction or abduction, or 
intermediate ankylosis, or extremely 
unfavorable ankylosis (the foot not 
reaching the ground and crutches 
necessitated) under 38 C.F.R. § 4.71a, 
Diagnostic Code 5250; (b) whether the 
Veteran demonstrates flail joint of the 
right hip and/or left hip under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5254; and (c) 
whether the Veteran demonstrates malunion 
of the femur with moderate or marked hip 
disability, or fracture of the surgical 
neck of the femur with false joint, or 
fracture of the shaft or anatomical neck 
of the femur with nonunion without or 
with loose motion under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255.  The 
examiner should also describe applicable 
ranges of bilateral hip motion (including 
flexion, extension, adduction, and 
abduction) in terms of degrees.

The examiner is also requested to note 
whether the Veteran's right knee or 
bilateral hips exhibits weakened 
movement, excess fatigability, or 
incoordination.  If feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion lost.  The examiner should 
also express an opinion as to the 
degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran 
uses his right knee or bilateral hips 
repeatedly over a period of time.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's increased 
evaluation claim for status-post 
arthrotomy, right knee with degenerative 
changes; right hip strain; and left hip 
strain disabilities, taking into account 
any newly obtained evidence.  All 
applicable laws and regulations should be 
considered.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.       

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 failure 
to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


